                                                                            Case 2:10-cv-01224-JCM-VCF Document 138
                                                                                                                137 Filed 08/03/20
                                                                                                                          07/29/20 Page 1 of 2




                                                                            MARK E. FERRARIO (Bar No. 1625)                Mark R. Thierman (Nev. Bar 8285)
                                                                        1                                                  mark@thiermanbuck.com
                                                                            ERIC W. SWANIS (Bar No. 6840)
                                                                        2   GREENBERG TRAURIG, LLP                         Joshua D. Buck (Nev. Bar 12187)
                                                                            3773 Howard Hughes Parkway                     josh@thiermanbuck.com
                                                                        3   Suite 500 North                                Leah L. Jones (Nev. Bar 13161)
                                                                            Las Vegas, Nevada 89169                        leah@thiermanbuck.com
                                                                        4   Telephone: (702) 792-3773                      THIERMAN BUCK, LLP
                                                                            Facsimile: (702) 792-9002
                                                                            Email: FerrarioM@gtlaw.com                     7287 Lakeside Drive
                                                                        5
                                                                                   SwanisE@gtlaw.com                       Reno, Nevada 89511
                                                                        6                                                  Telephone: (775) 284-1500
                                                                            BRIAN L. DUFFY, ESQ. (Admitted Pro Hac Vice)   Fax: (775) 703-5027
                                                                        7   NAOMI G. BEER, ESQ. (Admitted Pro Hac Vice)
                                                                            GREENBERG TRAURIG, LLP                         David R. Markham (Admitted Pro Hac Vice)
                                                                        8                                                  dmarkham@markham-law.com
                                                                            1200 Seventeenth Street, Suite 2400
                                                                            Denver, Colorado 80202                         THE MARKHAM LAW FIRM
                                                                        9
                                                                            Telephone: (303) 572-6500                      750 B Street, Suite 1950
                                                                       10   Facsimile: (303) 572-6540                      San Diego, CA 92101
                                                                            Email: DuffyB@gtlaw.com                        Telephone: (619) 399-3995
                                                                       11          BeerN@gtlaw.com
                         3773 Howard Hughes Parkway, Suite 400 North
Greenberg Traurig, LLP




                                                                                                                           Attorneys for Plaintiff and the Class
                                                                       12   Attorneys for Defendant
                                 Las Vegas, Nevada 89169

                                    (702) 792-9002 (fax)




                                                                       13
                                      (702) 792-3773




                                                                                                      IN THE UNITED STATES DISTRICT COURT
                                                                       14
                                                                                                          FOR THE DISTRICT OF NEVADA
                                                                       15

                                                                       16
                                                                            CHARDE EVANS on behalf of herself and all          Case No. 2:10-cv-01224-JCM-VCF
                                                                       17   others similarly situated,

                                                                       18          Plaintiff                                   STIPULATION AND ORDER
                                                                                                                               OF DISMISSAL
                                                                       19   v.
                                                                       20
                                                                            WAL-MART STORES, INC., and DOES 1-50,
                                                                       21   Inclusive,

                                                                       22          Defendant.
                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                           1
                                                                            Case 2:10-cv-01224-JCM-VCF Document 138
                                                                                                                137 Filed 08/03/20
                                                                                                                          07/29/20 Page 2 of 2




                                                                        1          Plaintiff Charde Evans, on behalf of herself and all others similarly situated, and Defendant

                                                                        2   Wal-Mart Stores, Inc., hereby stipulate that this action be dismissed with prejudice pursuant to this

                                                                        3   Court’s Order Granting Motion for Final Approval of Class Action Settlement (ECF No. 134).

                                                                        4          Dated this 29th day of July, 2020.             Respectfully Submitted:

                                                                        5
                                                                            GREENBERG TRAURIG, LLP                            THIERMAN BUCK, LLP
                                                                        6

                                                                        7   By:   /s/ Naomi G. Beer                          By: /s/Joshua D. Buck
                                                                            BRIAN L. DUFFY, ESQ.(Admitted Pro Hac Vice)      MARK R. THIERMAN (Bar No. 8285)
                                                                        8   NAOMI G. BEER, ESQ. (Admitted Pro Hac Vice)      JOSHUA D. BUCK (Bar No. 12187)
                                                                            GREENBERG TRAURIG, LLP                           7287 Lakeside Drive
                                                                        9                                                    Reno, Nevada 89511
                                                                            1200 Seventeenth Street, Suite 2400
                                                                       10   Denver, Colorado 80202                           THE MARKHAM LAW FIRM
                                                                                                                             DAVID R. MARKHAM (CA Bar No. 71814)
                                                                       11                                                    600 B Street, Suite 2130
                         3773 Howard Hughes Parkway, Suite 400 North




                                                                            MARK E. FERRARIO (Bar No. 1625)
Greenberg Traurig, LLP




                                                                            ERIC W. SWANIS (Bar No. 6840)                    San Diego, CA 92101
                                                                       12
                                                                            GREENBERG TRAURIG, LLP
                                 Las Vegas, Nevada 89169




                                                                                                                             Attorneys for Plaintiff and the Class
                                    (702) 792-9002 (fax)




                                                                       13   3773 Howard Hughes Parkway
                                      (702) 792-3773




                                                                            Suite 500 North
                                                                       14   Las Vegas, Nevada 89169

                                                                       15   Attorneys for Defendants

                                                                       16

                                                                       17                                       ORDER OF DISMISSAL
                                                                                   Pursuant to the stipulation of the parties, IT IS ORDERED THAT THIS ACTION BE, AND
                                                                       18
                                                                            HEREBY IS, DISMISSED pursuant to the Court’s Order Granting Motion for Final Approval of
                                                                       19
                                                                            Class Action Settlement (ECF No. 134). The Clerk is directed to close the file.
                                                                       20

                                                                       21
                                                                            DATED: August 3, 2020.
                                                                       22                                                         _____________________________________
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                              2
